UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A Proxy Statement pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement þ Definitive Additional Materials ¨ Soliciting Material Under Rule 14a -12 Pilgrim’s Pride Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: (1) Pilgrim's Pride Corporation ADDENDUM TO PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS TO BE HELD AT 11:00 A.M., LOCAL TIME, ON JANUARY 30, 2008 AT 4845 U.S. HIGHWAY 271 NORTH, PITTSBURG, TEXAS 75686 The Board of Directors of Pilgrim’s Pride Corporation is sad to report that on December 17, 2007 O.B. Goolsby, Jr. passed away.Mr. Goolsby was our President, Chief Executive Officer and a Director and a nominee for Director.Because this occurred after the notice of the annual meeting and related proxy statement had been printed, this Addendum updates certain information to reflect Mr. Goolsby’s unexpected death and certain related matters.To the extent the information in this Addendum differs from or conflicts with the information contained in the proxy statement and related notice of annual meeting, this Addendum shall supersede and replace such information. As a result of Mr. Goolsby's passing, our Board of Directors reduced the size of the Board from thirteen to twelve members, so no vacancy on the Board currently exists, and elected Lonnie Ken Pilgrim, our Chairman of the Board, to serve as interim President. Accordingly, at the annual meeting, stockholders will now vote on and elect twelve directors. While Mr. Goolsby's name is on the enclosed proxy card, because of his death, any votes cast for him will have no effect in the election. With regard to all other nominees and the other proposal, proxies will be voted in accordance with the specifications submitted by stockholders.The Board of Directors recommends that you vote FOR the election of all of the individuals who have been nominated to serve as Directors and FOR the other proposal. Proxies will be so voted unless stockholders specify otherwise. This Addendum will be mailed with the notice of annual meeting of stockholders to be held on January 30, 2008, the proxy statement with detailed information about the matters to be considered at the annual meeting and the proxy card on or about December 21, 2007.We currently expect that our 2009 annual meeting of stockholders will be held on Wednesday, January 28, 2009.In order for stockholder proposals submitted pursuant to Rule 14a-8 of the Securities Exchange Act of 1934, as amended, to be considered for inclusion in the proxy materials for the 2009 Annual Meeting, they must be received by our Secretary at our principal executive offices no later than the close of business on August 23, 2008. As reported in the accompanying proxy statement, the Board of Directors has fixed the close of business on December 7, 2007, as the record date for determining stockholders entitled to notice of, and to vote at, the annual meeting. Whether or not you plan to attend the annual meeting, please read carefully this Addendum and the accompanying proxy statement and vote at your earliest convenience. YOUR VOTE IS IMPORTANT! PLEASE SIGN AND RETURN THE ACCOMPANYING PROXY OR VOTE YOUR SHARES ON THE INTERNET OR BY TELEPHONE BY FOLLOWING THE INSTRUCTIONS ON THE PROXY CARD December 20, 2007
